Citation Nr: 1754887	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  16-19 650	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether correspondence received on May 20, 2014, may be considered a valid notice of disagreement with a rating decision of September 19, 2013, which awarded an evaluation of 70 percent for posttraumatic stress disorder (PTSD) effective July 30, 3013, and continued a 50 percent evaluation prior to that date.


REPRESENTATION

Veteran represented by:	Susan Paczak, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from May 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2015 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that a May 2014 statement submitted by the Veteran was not a valid notice of disagreement with respect to a September 2013 rating decision which assigned a 70 percent evaluation for PTSD from July 30, 2013, and continued a 50 percent evaluation prior to that date.  


FINDING OF FACT

On October 25, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his attorney, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his attorney, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
KRISTI L. GUNN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


